© UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-13792 Systemax Inc. (Exact name of registrant as specified in its charter) Delaware 11-3262067 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 Harbor Park Drive Port Washington, New York 11050 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (516) 608-7000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes oNo x The number of shares outstanding of the registrant’s Common Stock as of August 1, 2012 was 36,530,972. TABLE OF CONTENTS Available Information PartI Financial Information Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PartII Other Information Item 1. Legal Proceedings 22 Item 5. Submission of Matters to a Vote of Security Holders 22 Item 6. Exhibits 23 Signatures 24 2 Available Information We maintain an internet web site at www.systemax.com. We file reports with the Securities and Exchange Commission (“SEC”) and make available free of charge on or through this website our annual reports on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, including all amendments to those reports.These are available as soon as is reasonably practicable after they are filed with the SEC.All reports mentioned above are also available from the SEC’s website (www.sec.gov). The information on our website is not part of this or any other report we file with, or furnish to, the SEC. Our Board of Directors has adopted the following corporate governance documents with respect to the Company (the “Corporate Governance Documents”): · Corporate Ethics Policy for officers, directors and employees · Charter for the Audit Committee of the Board of Directors · Charter for the Compensation Committee of the Board of Directors · Charter for the Nominating/Corporate Governance Committee of the Board of Directors · Corporate Governance Guidelines and Principles In accordance with the corporate governance rulesof the New York Stock Exchange, each of the Corporate Governance Documents is available on our Company web site, www.systemax.com. 3 PARTI - FINANCIAL INFORMATION Item 1.Financial Statements Systemax Inc. Condensed Consolidated Balance Sheets (In thousands) June 30, December31, (Unaudited) ASSETS: Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Deferred income taxes Goodwill and intangibles Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred income tax liabilities Current portion of long-term debt Total current liabilities Long-term debt Deferred income tax liabilities Other liabilities Total liabilities Commitments and contingencies - - Shareholders’ equity: Preferred stock - - Common stock Additional paid-in capital Treasury stock ) ) Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 Systemax Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended Six Months Ended June30, June30, Net sales $ Cost of sales Gross profit Selling, general& administrative expenses Special charges (gains), net Operating income (loss) from continuing operations Foreign currency exchange loss (gain) Interest and other income, net ) ) Interest expense Income (loss) from continuing operations before income taxes Provision for (benefit from) income taxes Income (loss) from continuing operations Loss from discontinued operations Net income (loss) $ Income (loss) from continuing operations per common share: Basic $ Diluted $ Net income (loss) per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. 5 Systemax Inc. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (In thousands) Three Months Ended Six Months Ended June30, June30, Net income (loss) $ ) $ $ $ Other comprehensive income (loss): Foreign currency translation ) Total comprehensive income (loss) $ ) $ $ $ 6 Systemax Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) SixMonthsEnded June 30 Cash flows from operating activities: Income from continuing operations $ $ Adjustments to reconcile income from continuing operationsto net cash provided by (used in) operating activities: Depreciation and amortization Benefit from deferred income taxes ) ) Provision for returns and doubtful accounts Compensation expense related to equity compensation plans Return of common stock - ) Excess tax benefit from exercises of stock options ) ) Loss on dispositions and abandonment 15 71 Changes in operating assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other current assets ) Accounts payable, accrued expenses and other current liabilities ) Net cash provided by operating activities from continuing operations Net cash used in operating activities from discontinued operations ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from disposals of property, plant and equipment 84 11 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on credit facility and short term debt - Repayments of borrowings on credit facility and short term debt - ) Repayments of capital lease obligations ) ) Proceeds from issuance of common stock Proceeds from recovery zone bond - Excess tax benefit from exercises of stock options Net cash (used in) provided by financing activities from continuing operations ) Net cash used in financing activities from discontinued operations - ) Net cash (used in) provided by financing activities ) Effects of exchange rates on cash 57 ) Net increasein cash Cash – beginning of period Cash – end of period $ $ Supplemental disclosures of non-cash investing and financing activities: Acquisitions of equipment through capital leases $ $ See Notes to Condensed Consolidated Financial Statements. 7 Systemax Inc. Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) (In thousands) Common Stock Accumulated Number of Additional Treasury Other Shares Paid-in Stock, Retained Comprehensive Outstanding Amount Capital At Cost Earnings Income (Loss) Balances, January1, 2012 $ $ $ ) $ $ ) Stock-based compensation expense Issuance of restricted stock 27 ) Exercise of stock options ) Surrender of fully vested options ) Income tax benefit on stock-based compensation Change in cumulative translation adjustment Net income Balances, June 30, 2012 $ $ $ ) $ $ ) See Notes to Condensed Consolidated Financial Statements. 8 Systemax Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying condensed consolidated financial statements of the Company and its wholly-owned subsidiaries are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the rulesand regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America are not required in these interim financial statements and have been condensed or omitted. All significant intercompany accounts and transactions have been eliminated in consolidation. Certain prior year amounts have been reclassified to conform to current year presentation. We announced plans to exit the Software Solutions segment during the second quarter of 2009. As a result of the third party business activities of Software Solutions ending during the second quarter of 2012, all current and prior period results for this segment are now included in discontinued operations. Summarized financial tables showing the results of discontinued and continuing operations and balance sheet amounts reflecting assets and liabilities of discontinued operationsare not shown due to their immateriality. The Company expects to incur minimal additional costs related to discontinued operations in future periods. In the opinion of management, the accompanying condensed consolidated financial statements contain all normal and recurring adjustments necessary to present fairly the financial position of the Company as of June 30, 2012 and the results of operations for the three and six month periods ended June 30, 2012 and 2011, statements of comprehensive income for the three and six month periods ended June 30, 2012 and 2011, cash flows for the six month periods ended June 30, 2012 and 2011 and changes in shareholders’ equity for the six month period ended June 30, 2012. The December31, 2011 condensed consolidated balance sheet has been derived from the audited consolidated financial statements included in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2011. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of December31, 2011 and for the year then ended included in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2011.The results for the three and six months ended June 30, 2012 are not necessarily indicative of the results for the entire year. Systemax manages its business and reports using a 52-53 week fiscal year that ends at midnight on the Saturday closest to December31. For clarity of presentation herein, fiscal years and quarters are referred to as if they ended on the traditional calendar month.The actual fiscal second quarter ended on June 30, 2012.The second quarters of both 2012 and 2011 included 13 weeks and the first six months of both 2012 and 2011 included 26 weeks. 2. Net Income (Loss) per Common Share Net income (loss) per common share - basic was calculated based upon the weighted average number of common shares outstanding during the respective periods presented using the two class method of computing earnings per share. The two class method was used as the Company has outstanding restricted stock with rights to dividend participation for unvested shares.Net income (loss) per common share - diluted was calculated based upon the weighted average number of common shares outstanding and included the equivalent shares for dilutive options and restricted stock awards outstanding during the respective periods, including unvested options. The dilutive effect of outstanding options and restricted stock issued by the Company is reflected in net income per share - diluted using the treasury stock method. Under the treasury stock method, options will only have a dilutive effect when the average market price of common stock during the period exceeds the exercise price of the options. The weighted average number of stock options outstanding included in the computation of diluted earnings per share was 0.09 million and 0.3 million shares for the three months ended June 30, 2012 and 2011, respectively, and 0.2 million and 0.4 million shares for the six months ended June 30, 2012 and 2011, respectively. The weighted average number of restricted stock awards included in the computation of diluted earnings per share was 0 and 0.1 million shares for the three months ended June 30, 2012 and 2011, respectively, and 0.1 million shares and 0.2 million shares for the six months ended June 30, 2012 and 2011, respectively. The weighted average number of stock options outstanding excluded from the computation of diluted earnings per share was 1.2 million and 0.6 million shares for the three months ended June 30, 2012 and 2011, respectively, and 0.9 million and 0.7 million shares for the six months ended June 30, 2012 and 2011, respectively, due to their antidilutive effect. 9 3. Credit Facilities and Long-Term Debt The Company maintains a $125.0 million (which may be increased to $200.0 million, subject to certain conditions) secured revolving credit agreement with a group of financial institutions which provides for borrowings in the United States. The credit facility has a five year term and expires on October 27, 2015. Availability is subject to a borrowing base formula that takes into account eligible receivables and eligible inventory. Borrowings are secured by substantially all of the Company’s assets, including accounts receivable, inventory and certain other assets, subject to limited exceptions. The credit agreement contains certain operating, financial and other covenants, including limits on annual levels of capital expenditures, availability tests related to payments of dividends and stock repurchases and fixed charge coverage tests related to acquisitions. The borrowings under the agreement are subject to borrowing base limitations of up to 85% of eligible accounts receivable and up to 40% of qualified inventories. The interest rate under this facility is computed at applicable market rates based on LIBOR or the Prime Rate, plus an applicable margin. The revolving credit agreement requires that a minimum level of availability be maintained. If such availability is not maintained, the Company will be required to maintain a fixed charge coverage ratio (as defined).The applicable margin varies based on borrowing base availability. As of June 30, 2012, eligible collateral under the agreement was $119.6 million, total availability was $113.6 million, total outstanding letters of credit were $6.0 million and there were no outstanding advances. The Company was in compliance with all of the covenants under this facility as of June 30, 2012. The Company’s Inmac-WStore subsidiary maintained a secured revolving credit agreement with a financial institution in France which was secured by Inmac-WStore accounts receivable balances. Available amounts for borrowing under this facility included all accounts receivable balances not over 60 days past due reduced by the greater of €4.0 million or 10% of the eligible accounts receivable. This credit facility was terminated by the Company on June 9, 2012. The Company (through a subsidiary) has an outstanding Bond financing with the Development Authority of Jefferson, Georgia (the “Authority”).The Bonds were issued by the Authority and purchased by GE Government Finance Inc., and mature on October 1, 2018.The proceeds from the Bond were used to finance capital equipment purchased for the Company’s distribution facility located in Jefferson, Georgia.The purchase and installation of the equipment for the facility was completed by December 31, 2011. Pursuant to the transaction, the Company transferred to the Authority, for consideration consisting of the Bond proceeds, ownership of the equipment and the Authority leased the equipment to the Company’s subsidiary pursuant to a capital equipment lease expiring October 1, 2018.Under the capital equipment lease, the Company has the right to acquire ownership of the equipment at any time for a purchase price sufficient to pay off all principal and interest on the Bonds, plus $1.00.As of June 30, 2012 there was $6.8 million outstanding against this facility. 4. Special charges The Company’s Industrial Products segment incurred severance, personnel and other exit costs related to the planned closing and relocation of one of our smaller distribution centers to a new, significantly larger distribution and call center.These costs, for the three and six months period ended June 30, 2012, were approximately $1.9 million and $2.2 million, respectively.These costs were recorded as special charges within the Industrial Products segment.The Company anticipates incurring minimal additional costs related to this facility closing and relocation. The following table details the associated liabilities incurred related to this plan (in thousands): Severance and Personnel Costs OtherExitCosts Total Balance January 1, 2012 $ - $ - $ - Charged to expense Paid or otherwise settled Balance June 30, 2012 $ $ $ The Company’s North America Technology Products segment incurred costs associated with senior staffing changes for which no future services will be rendered and also incurred additional legal and professional fees related to the previously disclosed completed investigation and settlement with a former officer and director and in pursuing related matters.These combined costs, for the three and six months period ended June 30, 2012, were approximately $0.3 million and $1.9 million, respectively and are included in special charges. 10 5. Segment Information Systemax is primarily a direct marketer of brand name and private label products. Our operations are organized into two reportable business segments – Technology Products and Industrial Products. Our Technology Products segment sells computers, computer supplies and consumer electronics which are marketed in North America, Puerto Rico and Europe. Most of these products are manufactured by other companies; however, we do offer a selection of products that are manufactured for us to our own design and marketed on a private label basis. Our Industrial Products segment sells a wide array of industrial products and supplies which are marketed in North America. Most of these products are manufactured by other companies. Some products are manufactured for us to our own design and marketed on a private label basis. The Company’s chief operating decision-maker is the Company’s Chief Executive Officer. The Company evaluates segment performance based on operating income, before net interest, foreign exchange gains and losses, special charges, internal management fees and income taxes. Corporate costs not identified with the disclosed segments are grouped as “Corporate and other expenses”. The chief operating decision-maker reviews assets and makes capital expenditure decisions for the Company on a consolidated basis only. The accounting policies of the segments are the same as those of the Company. The Company’s Industrial Products and Technology Products segments sell dissimilar products. Industrial products are generally higher in price, lower in volume and higher in product margin. Technology products are generally higher in volume, lower in price and lower in product margin. This results in higher operating margin for the Industrial Products segment. Each segment carries specifically identifiable selling, general and administrative expenses, with the selling, general and administrative expenses for the Industrial Products segment being higher as a percentage of sales than those of the Technology Products segment as a result of the Industrial Products segment having a longer selling cycle than the Technology Products segment. Financial information relating to the Company’s operations, excluding discontinued operations, by reportable segment was as follows (in thousands): Three Months Ended Six Months Ended June30 June30 Net sales: Technology Products $ Industrial Products Corporate and Other Consolidated $ Operating income (loss) from continuing operations: Technology Products $ ) $ $ $ Industrial Products Corporate and Other ) (5,993 ) ) (11,963 ) Consolidated $ ) $ $ $ 11 Financial information relating to the Company’s operations, excluding discontinued operations, by geographic area was as follows (in thousands): Three Months Ended Six Months Ended June 30 June 30 Net sales: United States $ United Kingdom Other Europe Other North America Consolidated $ Revenues are attributed to countries based on the location of the selling subsidiary. Financial information relating to the Company’s entity-wide product category sales, excluding discontinued operations, was as follows (in millions): Three Months Ended Six Months Ended June 30 June 30 % Product Category: Computers $ 28
